DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 26 depends on claim 8, but claim 8 already includes the additional limitation of claim 26.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6-9, 13, 14, 25-28, 33, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molgaard et al. (US 2009/0292885).
In regards to claims 1 and 25, Molgaard teaches a method of arbitrating atomic memory operations, the method comprising: 
issuing a plurality of atomic memory operations received by an atomics controller  to a memory module responsive to ordering the plurality of atomic memory operations based on one or more arbitration rules (“Turning now to FIG. 2, the atomic access controller 18 includes an atomic access request evaluator 20, an atomic access indicator 22 and an atomic access release 24. The atomic access request evaluator 20 receives requests for atomic access to a specific address in the memory device 14 from the clients 12. If no other atomic operation is currently in process, the atomic access request evaluator 20 takes no action and allows the arbitration controller 16 to arbitrate access to the requested address of the memory device 14. If, however, an atomic operation is already in progress, the atomic access request evaluator 20 masks out all requests from the clients 12 that are requesting atomic access. As a result, the atomic requests are excluded from consideration for arbitration by the arbitration controller 16 until the prior atomic operation is completed.”, paragraph 0013), wherein the one or more arbitration rules are based on a history of issued atomic memory operations (“If no other atomic operation is currently in process, the atomic access request evaluator 20 takes no action and allows the arbitration controller 16 to arbitrate access to the requested address of the memory device 14. If, however, an atomic operation is already in progress, the atomic access request evaluator 20 masks out all requests from the clients 12 that are requesting atomic access. As a result, the atomic requests are excluded from consideration for arbitration by the arbitration controller 16 until the prior atomic operation is completed.”, paragraph 0013).
In regards to claims 8 and 26, Molgaard teaches an apparatus for arbitrating atomic memory operations, the apparatus comprising: 
a media controller (atomic access controller 18, figure 2); and
an atomics controller (atomic access controller 18, figure 2), wherein the media controller:
receives a plurality of atomic memory operations (“Turning now to FIG. 2, the atomic access controller 18 includes an atomic access request evaluator 20, an atomic access indicator 22 and an atomic access release 24. The atomic access request evaluator 20 receives requests for atomic access to a specific address in the memory device 14 from the clients 12.”, paragraph 0013); 
determines based on one or more arbitration rules, an ordering for issuing the plurality of atomic memory operations (“If no other atomic operation is currently in process, the atomic access request evaluator 20 takes no action and allows the arbitration controller 16 to arbitrate access to the requested address of the memory device 14. If, however, an atomic operation is already in progress, the atomic access request evaluator 20 masks out all requests from the clients 12 that are requesting atomic access. As a result, the atomic requests are excluded from consideration for arbitration by the arbitration controller 16 until the prior atomic operation is completed.”, paragraph 0013), wherein the one or more arbitration rules are based on a history of atomic memory operations issued by the media controller (“If no other atomic operation is currently in process, the atomic access request evaluator 20 takes no action and allows the arbitration controller 16 to arbitrate access to the requested address of the memory device 14. If, however, an atomic operation is already in progress, the atomic access request evaluator 20 masks out all requests from the clients 12 that are requesting atomic access. As a result, the atomic requests are excluded from consideration for arbitration by the arbitration controller 16 until the prior atomic operation is completed.”, paragraph 0013); and 
issues the plurality of atomic memory operations to a memory module according to the ordering (“If no other atomic operation is currently in process, the atomic access request evaluator 20 takes no action and allows the arbitration controller 16 to arbitrate access to the requested address of the memory device 14. If, however, an atomic operation is already in progress, the atomic access request evaluator 20 masks out all requests from the clients 12 that are requesting atomic access. As a result, the atomic requests are excluded from consideration for arbitration by the arbitration controller 16 until the prior atomic operation is completed.”, paragraph 0013).
In regards to claims 2 and 9, Molgaard further teaches that ordering the plurality of atomic memory operations comprises determining, for each requestor associated with the plurality of atomic memory operations, a recency of access for the memory module (“Likewise, the owner of an atomic access may be binary encoded into the minimum number of flip-flop elements necessary to track N clients 12, but could also be one-hot encoded into N flip-flops.”, paragraph 0015); and
the ordering is based on the recency of access for each requestor associated with the plurality of atomic memory operations (“A cleared atomic access indicator 22, informs the atomic access request evaluator 20 that an atomic access resource is available, so that a new atomic owner (of an address in the memory device 14) can be selected.”, paragraph 0014).
In regards to claims 6 and 13, Molgaard further teaches determining that a rate of receiving atomic memory operations falls below a threshold (“The atomic access request evaluator 20 receives requests for atomic access to a specific address in the memory device 14 from the clients 12. If no other atomic operation is currently in process, the atomic access request evaluator 20 takes no action and allows the arbitration controller 16 to arbitrate access to the requested address of the memory device 14.”, paragraph 0013); and
issuing one or more other atomic memory operations independent of the one or more arbitration rules (“The atomic access request evaluator 20 receives requests for atomic access to a specific address in the memory device 14 from the clients 12. If no other atomic operation is currently in process, the atomic access request evaluator 20 takes no action and allows the arbitration controller 16 to arbitrate access to the requested address of the memory device 14.”, paragraph 0013).
In regards to claims 7 and 14, Molgaard further teaches providing, by a media controller associated with the atomics controller, to a fabric controller associated with a requestor of an atomic memory operation of the plurality of atomic memory operations, an indication that the atomic memory operation is complete (“The atomic access release 24 determines when an atomic access to a particular address in the memory device 14 is completed, and clears the atomic access indicator 22. A cleared atomic access indicator 22, informs the atomic access request evaluator 20 that an atomic access resource is available, so that a new atomic owner (of an address in the memory device 14) can be selected.”, paragraph 0014).
In regards to claims 27 and 33, Molgaard further teaches that the history of atomic memory operations is stored in a buffer (“More specifically, the atomic access indicator 22 tracks the atomic access in progress with a busy flag, the identity of the client 12 that is conducting the atomic access, and the addresses in the memory device 14 subject to the atomic access. In the preferred embodiment, the busy flag is implemented as a flip-flop element, indicating that an atomic operation is in progress when the flip-flop is asserted. Likewise, the owner of an atomic access may be binary encoded into the minimum number of flip-flop elements necessary to track N clients 12, but could also be one-hot encoded into N flip-flops. The address of the memory device 14 being subject to atomic access is also stored in flip-flops.”, paragraph 0015).
In regards to claims 28 and 34, Molgaard further teaches the buffer further stores one or more of an indication of each requestor that generated the atomic memory operations, a time at which the atomic memory operation was received by the media controller, an address corresponding to a memory module to which the atomic memory operation was issued, or an indication as to whether the atomic memory operation was successful (“More specifically, the atomic access indicator 22 tracks the atomic access in progress with a busy flag, the identity of the client 12 that is conducting the atomic access, and the addresses in the memory device 14 subject to the atomic access.”, paragraph 0015).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 10, 11, 29, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Molgaard et al. (US 2009/0292885) in view of Shin (US 2007/0038792).
In regards to claims 3 and 10, Molgaard teaches claims 1 and 8.  Molgaard fails to teach that ordering the plurality of atomic memory operations comprises determining, for each requestor associated with the plurality of atomic memory operations, a network distance to a media controller associated with the atomics controller; and
the ordering is based on the network distance for each requestor associated with the plurality of atomic memory operation.
Shin teaches that ordering the plurality of atomic memory operations comprises determining, for each requestor associated with the plurality of atomic memory operations, a network distance to a media controller associated with the atomics controller (“If the masters or requestor units 110, 120, and 130 are separated from the arbitration unit 140 by one or more buses, networks, processing units, storage units, and/or the like, then the time that elapses before a resource request message sent from a master or requester unit 110, 120, and 130 reaches the arbitration unit 140 may be significant. Advantageously, the arbitration unit 140 may take such delays into account in prioritizing requests for the shared resource 150 because the QoS information associated with the requests may reflect the real latency of a bus or other system network coupling the master or requester units 110, 120, and 130 to the arbitration unit 140.”, paragraph 0044); and
the ordering is based on the network distance for each requestor associated with the plurality of atomic memory operation (“If the masters or requestor units 110, 120, and 130 are separated from the arbitration unit 140 by one or more buses, networks, processing units, storage units, and/or the like, then the time that elapses before a resource request message sent from a master or requester unit 110, 120, and 130 reaches the arbitration unit 140 may be significant. Advantageously, the arbitration unit 140 may take such delays into account in prioritizing requests for the shared resource 150 because the QoS information associated with the requests may reflect the real latency of a bus or other system network coupling the master or requester units 110, 120, and 130 to the arbitration unit 140.”, paragraph 0044)
in order to satisfy the desired QoS (paragraph 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Molgaard with Shin such that ordering the plurality of atomic memory operations comprises determining, for each requestor associated with the plurality of atomic memory operations, a network distance to a media controller associated with the atomics controller; and
the ordering is based on the network distance for each requestor associated with the plurality of atomic memory operation
in order to satisfy the desired QoS (id.).
In regards to claims 4 and 11, Shin further teaches that the network distance comprises a latency (“If the masters or requestor units 110, 120, and 130 are separated from the arbitration unit 140 by one or more buses, networks, processing units, storage units, and/or the like, then the time that elapses before a resource request message sent from a master or requester unit 110, 120, and 130 reaches the arbitration unit 140 may be significant. Advantageously, the arbitration unit 140 may take such delays into account in prioritizing requests for the shared resource 150 because the QoS information associated with the requests may reflect the real latency of a bus or other system network coupling the master or requester units 110, 120, and 130 to the arbitration unit 140.”, paragraph 0044). 
In regards to claims 29 and 35, Molgaard teaches claims 8 and 25.  Molgaard fails to teach that determining the ordering for issuing the plurality of atomic memory operations comprises determining, for each of the atomic memory operations, a weighted score of attributes of the atomic memory operation.  Shin teaches that determining the ordering for issuing the plurality of atomic memory operations comprises determining, for each of the atomic memory operations, a weighted score of attributes of the atomic memory operation (“In some embodiments, a weight factor a may be added to the result allowing the ability to tune how fast the expected latency value is reduced or raised for a subsequent resource request message.”, paragraph 0055) thereby “allowing the ability to tune how fast the expected latency value is reduced or raised for a subsequent resource request message” (id.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Molgaard with Shin such that determining the ordering for issuing the plurality of atomic memory operations comprises determining, for each of the atomic memory operations, a weighted score of attributes of the atomic memory operation thereby “allowing the ability to tune how fast the expected latency value is reduced or raised for a subsequent resource request message” (id.).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Molgaard et al. (US 2009/0292885) in view of Shin (US 2007/0038792) and Culler et al. (Parallel Computer Architecture).
In regards to claims 5 and 12, Molgaard in view of Shin teaches claims 3 and 10.  Molgaard in view of Shin fails to teach that the network distance comprises a number of hops to the media controller.  Culler teaches that the network distance comprises a number of hops to the media controller (“In the absence of contention and with our pipelined network assumption, the transit delay l of a bit through the network itself can be expressed as h*th, where h is the number of ‘hops’ between adjacent network nodes that the message traverses, th is the delay or latency for a single bit of data to traverse a single network hop, including the link and the router or switch.”, page 158, paragraph 3) in order to more readily permit optimization (page 158, paragraph 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Molgaard with Shin and Culler such that the network distance comprises a number of hops to the media controller in order to more readily permit optimization (id.).

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Molgaard et al. (US 2009/0292885) in view of Hennessy et al. (Computer Architecture: A Quantitative Approach).
In regards to claim 30, Molgaard teaches claim 14.  Molgaard fails to teach that the indication that the atomic memory operation is complete is configured to cause the fabric controller to generate an interrupt for the requestor of the atomic memory operation.  Hennessy teaches that the indication that the atomic memory operation is complete is configured to cause the fabric controller to generate an interrupt for the requestor of the atomic memory operation (“Interrupt-driven I/O, used by most systems for at least some devices, allows the CPU to work on some other process while waiting for the I/O device. For example, the LP11 has a mode that allows it to interrupt the CPU whenever the done bit or error bit is set.”, page 508, paragraph 3) because “interrupt-driven I/O is the key to multitasking operating systems” (page 508, paragraph 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Molgaard with Hennessy such that the indication that the atomic memory operation is complete is configured to cause the fabric controller to generate an interrupt for the requestor of the atomic memory operation because “interrupt-driven I/O is the key to multitasking operating systems” (id.).
In regards to claim 31, Molgaard teaches claim 14.  Molgaard fails to teach that the indication that the atomic memory operation is complete is configured to cause the fabric controller to store a value in a register monitored by the requestor of the atomic memory operation.  Hennessy teaches that the indication that the atomic memory operation is complete is configured to cause the fabric controller to store a value in a register monitored by the requestor of the atomic memory operation (“Any I/O event is rarely a single operation. For example, the DEC LP11 line printer has two I/O device registers: one for status information and one for data to be printed. The status register contains a done bit, set by the printer when it has printed a character, and an error bit, indicating that the printer is jammed or out of paper. Each byte of data to be printed is put into the data register; the CPU must then wait until the printer sets the done bit before it can place another character in the buffer. This simple interface, in which the CPU periodically checks status bits to see if it is time for the next I/O operation, is called polling.”, page 508, paragraphs 1-2) in order to avoid operating system overhead (page 508, paragraph 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Molgaard with Hennessy such that the atomic memory operation is complete is configured to cause the fabric controller to store a value in a register monitored by the requestor of the atomic memory operation in order to avoid operating system overhead (id.).

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 26 October 2022, with respect to the specification objection, claim interpretation, the 112 rejection, and the 102 rejection over Shen have been fully considered and are persuasive.  The corresponding objection, claim interpretation, and rejections have been withdrawn. 
Applicant's arguments, see pages 11-13, filed 26 October 2022, with respect to the prior art rejections over Molgaard have been fully considered but they are not persuasive.
The Examiner disagrees that Molgaard fails to teach that the arbitration rules are based on a history of issued atomic memory operations.  Instead, Molgaard teaches that the arbitration controller 16’s behavior changes based on whether there is an atomic operation in progress (paragraph 0013), i.e. a history of issued atomic memory operations. The only way for an operation to be in progress is for it to have been issued at an earlier point in history.
In response to the argument regarding claims 2 and 9, the most recent access is the one currently underway.  By encoding the owner as one-hot with N flip-flops, this is saying that the requestor that is currently accessing has a one in its corresponding flip-flop, while all of the other clients have a zero in their corresponding flip-flops because they are not the most recent.  The fact that a new owner is selected implies that the owner changes based on which client was previously the owner.  Which client is the new owner implies an ordering to the atomic accesses.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        1 November 2022